Citation Nr: 0835632	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  04-44 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for bronchial asthma.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1974 to 
February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2004, a 
statement of the case was issued in December 2004, and a 
substantive appeal was received in December 2004.

The veteran testified at a Travel Board hearing in December 
2005.  In March 2006, the veteran was notified that, 
unfortunately, the Board was unable to obtain a recording or 
transcript of the proceedings.  The veteran was notified that 
he had the option of requesting a new opportunity to testify 
at a Board hearing.  The veteran was further informed that if 
no response was received within 30 days, the Board would 
assume that the veteran did not want a new hearing.  The 
veteran did not respond within 30 days.  In August 2006, the 
veteran did submit a written statement expressing that he did 
not want to testify at a new hearing, citing the personal 
difficult in discussing the PTSD issue again.  This desire to 
not testify again was generally repeated in a January 2007 
letter.

The Board acknowledges an October 2007 statement submitted by 
the veteran's representative in this case.  This October 2007 
statement requests, in light of the circumstances of the lost 
recording from the prior hearing and the sensitive nature of 
the PTSD testimony in this case, "that the veteran be 
afforded a new hearing to express a more detailed account of 
the veteran's in-service stressor incident."  As discussed 
in the remand section below, the Board has found that further 
development is required with respect to this issue and, thus, 
the Board is remanding the PTSD issue at this time.  Thus, 
the veteran's intentions with regard to possibly testifying 
at a new Board hearing regarding his PTSD will be clarified 
by the RO while processing this appeal.

The Board further notes that the October 2007 written 
statement from the veteran's representative does not suggest, 
implicitly or explicitly, any desire for a new hearing 
regarding the veteran's claim of entitlement to an increased 
rating for asthma.  Indeed, the October 2007 statement 
indicates that "The Board is in possession of a description 
of the current degree of the veteran's asthma" and states 
that "This appeal is herein submitted to the Board for a 
decision."  No other item of record suggests that the 
veteran has expressed any desire to delay adjudication of the 
asthma issue to testify at a new hearing since the veteran 
declined a new hearing in 2006.  The Board also notes that 
new evidence recently submitted by the veteran in this case 
contains no pertinent records pertaining to the severity of 
the veteran's asthma.  The Board will therefore proceed with 
a decision on that issue.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's service-connected asthma is manifested by FEV-1 
greater than 55 percent predicted and FEV-1/FVC ratio greater 
than 55 percent, the veteran does not require at least 
monthly visits to a physician for required care of 
exacerbations, nor does he require intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 30 percent for the veteran's service-connected asthma have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 6602 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In letters sent in October 2003 
and August 2004, the claimant was informed of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, the appellant was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Board notes that the October 2003 letter was sent to the 
appellant prior to the July 2004 RO rating decision currently 
on appeal.  The August 2004 letter was sent to the appellant 
prior to most recent RO readjudication of this case in 
connection with the issuance of a supplemental statement of 
the case in December 2004.  The VCAA notice was therefore 
effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, the July 2004 letter notified the 
veteran regarding the assignment of increased disability 
ratings, but there has been no notice regarding the types of 
evidence necessary to establish an effective date for any 
rating that may be granted.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The veteran was notified in August 2004 of the 
evidence necessary to demonstrate entitlement to an increased 
rating.  As the Board finds that no new ratings are warranted 
in this case, no new ratings or effective dates will be 
assigned and any questions or notice concerning such 
assignments are rendered moot.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ('Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.') 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
'whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial.'  Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008).

With regard to the asthma increased rating claim on appeal, 
the Board notes that the veteran is represented by a National 
Service Organization, which would have actual knowledge of 
the information necessary to substantiate the veteran's 
claim.  It is appropriate to assume that the veteran's 
representative included information concerning the elements 
of the claim in its guidance to the veteran.

Thus, as it appears that the veteran and his representative 
had actual knowledge of the requirements for the increased 
compensation sought and sufficient opportunity to submit 
evidence, despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board also observes that the December 2004 statement of the 
case included a complete text of the regulatory rating 
criteria applied for evaluating asthma.  The Board further 
observes, in passing, that the decisive rating criteria in 
this case predominantly involve specialized medical 
indicators regarding treatment type, frequency, and metrics 
of lung capacity; the veteran's medical treatment and 
diagnostic records are in the claims folder and adequately 
address these elements with competent evidence.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA, have been obtained.  The veteran 
was afforded a VA examination to evaluate the severity of his 
asthma in May 2004.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to this appeal.  Under these circumstances, no 
further action is necessary to assist the claimant with this 
appeal.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected asthma warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The Board notes that the increased rating claim currently on 
appeal does not arise from the original assignment of a 
rating following the award of service connection for asthma; 
the RO has determined that it arises from an August 2003 
increased rating claim and the Board agrees with this 
determination.  The veteran was granted service connection 
for asthma in a June 2001 RO rating decision, and a 10 
percent disability rating was assigned.  The veteran did not 
initiate an appeal of this decision, as he did not submit a 
notice of disagreement.  An August 2002 statement from the 
veteran initiated a new claim "for an increased evaluation 
for my service connected bronchial asthma."  The veteran 
requested a 30 percent rating for the disability at that 
time.  A January 2003 RO rating decision granted a 30 percent 
rating effective from the date of the new increased rating 
claim in August 2002.  The veteran did not appeal that 
decision.  In August 2003, the veteran raised another new 
claim for an increased disability rating for his asthma.  
This is the claim currently on appeal, as has been 
adjudicated by the RO in the July 2004 rating decision and 
December 2004 statement of the case.  Accordingly, the Board 
shall consider whether it is factually ascertainable that the 
asthma increased in severity in the period on appeal from up 
to one year prior to the August 2003 request for increase.  
38 C.F.R. § 3.400 (o).

The veteran's service-connected asthma has been rated by the 
RO under the provisions of Diagnostic Code 6602.  Under this 
regulatory provision, a rating of 30 percent is warranted for 
FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; daily inhalation or oral bronchodilator 
therapy, or; inhalation anti-inflammatory medication.  A 60 
percent rating is provided where there is FEV-1 of 40 to 55-
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at 
least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating is warranted for FEV-1 of less than 40 
percent predicted; or FEV-1/FVC of less than 40 percent; or 
more than one attack per week with episodes of respiratory 
failure; or the requirement of daily use of systemic (oral or 
parenteral) high dose corticosteroids or immunosuppressive 
medications.  38 C.F.R. § 4.97, DC 6602.

The veteran filed this claim on appeal in August 2003, and 
was afforded a VA examination to evaluate the severity of his 
asthma in May 2004.  The May 2004 VA examination report 
reflects that the veteran was treating his bronchial asthma 
with "Combivent 2 puffs three times a day, Flovent 2 puffs 
three times a day, motelukast 10 mg 1 tablet at night."  The 
veteran described that since his original 1975 asthma 
diagnosis, he generally experienced a "periodic flare-up 
almost every six months."  Furthermore, the veteran reported 
that "Lately, he has flare-ups every two to three weeks."  
The veteran estimated he was "70% in his ability to do 
physical activity."  The veteran described that "He feels 
short of breath all the time gradually worse over the last 
six months."  The veteran recalled being treated in an 
emergency room in 2003, but he "was not hospitalized."  The 
veteran estimated that he could "walk two or three blocks" 
or "climb three or four steps" before needing to stop or 
catch his breath.  The veteran also described early morning 
coughs lasting approximately 30 seconds, and that he 
occasionally produces yellow sputum.

Significantly, the May 2004 VA examination report notes that 
"He had never been on prednisone."  There is no suggestion 
in this VA examination report, nor elsewhere in the record, 
that the veteran's asthma treatment has required the use of 
any other systemic corticosteroids at a frequency of three 
occasions per year.  There is also no indication in this 
examination report, or elsewhere in the record, that the 
veteran has made at least monthly visits to a physician for 
required care of exacerbations.  

Pulmonary Function Testing (PFT) data associated with the May 
2004 VA examination report shows that FEV-1 was 91 percent 
predicted and the FEV-1/FVC ratio was 79 percent.

A December 2002 PFT report shows FEV-1 of 84 percent 
predicted and the FEV-1/FVC ratio was 76 percent.  The 
associated December 2002 VA examination report presents no 
medical findings suggesting monthly visits to a physician for 
required care of exacerbations or at least three courses of 
systemic corticosteroids per year.

The Board notes that a review of the veteran's VA treatment 
records reveals that a "short course of prednisone taper" 
was utilized in the veteran's treatment, as discussed in a 
September 2003 VA treatment report, following a single 
episode of exacerbation of his symptoms.  The Board 
recognizes the significance of this record and, specifically, 
that prednisone is a corticosteroid.  After careful 
consideration of this report, read together with the entirety 
of the veteran's pertinent treatment records, the Board is 
nevertheless unable to find that this episode of exacerbation 
demonstrates asthma severity consistent with monthly visits 
to a physician for required care of exacerbations or at least 
three courses of systemic corticosteroids per year.  An 
earlier August 2003 VA treatment report indicates that when 
the short course of prednisone was prescribed, the doctor's 
assessment was that the veteran's symptoms were the result of 
exacerbation by an upper respiratory infection.  A later 
September 2003 VA treatment report indicated "Pt with asthma 
who does not appear to be on maintenance meds.  No evidence 
for acute exacerbation at this time."  March 2004 reports 
show that the veteran reported an exacerbation frequency of 
twice per week, but decreasing with his new medication; there 
was no suggestion that the veteran required monthly medical 
treatment or additional corticosteroid use.  The March 2004 
reports also show an addendum characterizing the veteran's 
asthma as producing "relatively minimal sxs [symptoms]."  

The Board finds an increased rating is not warranted.  
Pulmonary function testing results associated with the claims 
file do not indicate that the asthma is manifested by FEV-1 
of 40 to 55-percent predicted, or; FEV- 1/FVC of 40 to 55 
percent to warrant a rating of 60 percent.  Additionally, 
there is no competent evidence of record indicating that the 
asthma required at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic corticosteroids.  

Further, the record does not include persuasive evidence of 
one attack per week with episodes of respiratory failure or 
the requirement of daily use of systemic high dose 
corticosteroids or immunosuppressive medications to warrant a 
rating of 100 percent.  The veteran has not expressed any new 
changes in the severity of his asthma since the most recent 
VA examination.  The veteran's July 2004 notice of 
disagreement refers to new medications prescribed to him in 
the treatment of his asthma.  The Board has carefully 
considered whether this statement represents a description of 
an increase in the severity of his asthma symptoms or 
otherwise suggests a basis for an increased rating.  However, 
the veteran made no statement actually indicating that the 
severity of his symptoms had increased since the VA 
examination; he simply advised the RO of a new list of 
medications.  The list included no corticosteroids, did not 
suggest a need for monthly medical treatment for 
exacerbations, and did not suggest any decrease in lung 
function.  The Board notes that the veteran's representative 
submitted a statement in October 2007 expressly taking the 
position that the evidence currently in the claims folder 
presents "a description of the current degree of the 
veteran's asthma."  Thus, the Board has proceeded to issue a 
decision of the adequate evidence of record and finds no 
indication that any useful purpose would be served by further 
delay of appellate review for more development.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service 
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

While the Board understands that the appellant contends that 
his service connected asthma pathology is more severe than 
reflected by a 30 percent disability rating, the medically 
competent evidence is most probative on the decisive medical 
questions in this case.  While a lay person is competent to 
provide evidence regarding injury and symptomatology, a lay 
person is not competent to medically evaluate the clinical 
severity of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board must rely upon competent medical 
evidence to determine the clinical features or severity of a 
disease or disorder.

The evidence of record does not reflect that the veteran's 
asthma manifests in symptoms of such severity as to warrant a 
rating in excess of 30 percent.  The preponderance of the 
evidence is against the claim.  Finally, in making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for asthma is not warranted.  To this extent, the appeal is 
denied.


REMAND

The veteran is seeking  entitlement to service connection for 
PTSD and has cited a claimed stressor event featuring a 
description of personal assault.  There is an enhanced duty 
to assist the veteran with the development of his claim for 
service connection for PTSD as a result of a personal 
assault.

The Court has noted that in claims for service connection for 
PTSD based on personal assault, VA has established special 
procedures for evidentiary development.  Patton v. West, 12 
Vet. App. 272, 277 (1999).  These procedures, which became 
effective in February 1996, take into account the fact that 
since personal assault is an extremely sensitive issue, many 
incidents of personal assault are not officially reported, 
and victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor.  These procedures thus acknowledge the 
difficulty claimants face in establishing the occurrence of 
the stressor through standard evidence, and the need for 
development of alternate sources of evidence.

The Board notes that the current version of 38 C.F.R. 
§ 3.304(f) essentially serves to codify previously existing 
provisions of VA Adjudication Procedure Manual M21-1.  That 
manual has been rescinded and reissued as amended in a manual 
rewrite (MR).  Provisions for developing PTSD claims appear 
at M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. D, Para. 13 
(2007), which provides in part for requesting stressor 
information from the U.S. Army and Joint Services Records 
Research Center (JSRRC), after obtaining stressor 
identification information from the claimant.

In addition, the Court in Patton held that the evidence need 
only be in relative equipoise to prevail on the question of 
the existence of the stressor.  Finally, effective March 7, 
2002, VA amended the regulations concerning the evidence 
necessary to establish the occurrence of a stressor in claims 
for service connection for PTSD resulting from personal 
assault.  These new regulations partially divided and 
expanded 38 C.F.R. § 3.304(f), and require that VA not deny 
such claims without: (1) first advising claimants that 
evidence from sources other than a claimant's service medical 
records, including evidence of behavior changes, may 
constitute supporting evidence of the stressor; and (2) 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
38 C.F.R. § 3.304(f)(3).

Specifically, this regulation provides the following 
guidance: If a post-traumatic stress disorder claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources. Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence. VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred. 38 C.F.R. § 3.304(f)(3).

In the case at hand, it appears that the veteran has not been 
provided with notice or a PTSD questionnaire specific to the 
information relevant in PTSD cases involving personal 
assault.  The Board believes it reasonable to also direct 
that additional notice required by 38 C.F.R. § 3.304(f)(3) be 
furnished to the veteran to remedy any deficiency in the 
notice.

Further, the veteran has not yet been afforded a VA PTSD 
examination in connection with his claim on appeal.  A prior 
PTSD evaluation at a VA facility is of record from June 2002, 
indicating that the veteran did not suffer from PTSD at that 
time.  However, the veteran has recently submitted new 
treatment records to the Board reflecting significant 
treatment for his claimed PTSD in recent months, including 
multiple indications of a medical assessment that the veteran 
currently suffers from PTSD; this is a significant addition 
to the evidence of record.

Finally, as discussed in the introduction, the veteran's 
representative has suggested that the veteran may desire a 
new Board hearing specifically in regard to his PTSD claim on 
appeal.  As records of the veteran's prior hearing testimony 
were lost due to no fault of the veteran's, the RO should 
obtain clarification from the veteran regarding his 
intentions to have a new hearing.  A new hearing should be 
arranged if the veteran so desires.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
appropriate notice as required by 38 
C.F.R. § 3.304(f)(3) in cases alleging 
PTSD due to personal assault.  Once the 
veteran has been given the appropriate 
opportunity to respond to this notice, the 
RO should provide the appropriate 
assistance in obtaining additional 
evidence, including that which may 
corroborate significant behavioral 
changes, from any sources which the 
veteran may identify.

2.  After completion of the above, the 
veteran should be scheduled for a VA PTSD 
examination.  It is imperative that the 
claims file be made available to the 
examiner and reviewed in connection with 
the examination.  The examiner must be 
informed of the veteran's claimed stressor 
event and whether any stressor event has 
yet been verified.  Any psychological 
testing which the 
examiner feels would be helpful should be 
accomplished.  The examiner should review 
the record and offer an opinion as to:

a)   Is there evidence in the claims-
file of action or behavioral changes 
after the claimed assault which 
indicate that it is at least as likely 
as not (a 50-percent or greater 
probability) that the claimed in-
service assault occurred?  The examiner 
should offer an opinion in accordance 
with the guidance set forth in 38 
C.F.R. § 3.304(f)(3).  As to the 
opinions offered by the examiner, the 
examiner should clearly indicate 
whether or not the opinions are based 
on history furnished by the veteran or 
on objective evidence in the claims 
file.

b)  If the examiner concludes the 
claimed assault did take place, then 
the examiner should offer an opinion as 
to whether the veteran currently 
suffers from PTSD, diagnosed in 
accordance with the DSM-IV criteria, 
which is causally related to such an 
incident.

c)  The examination report should 
include a detailed account of all 
psychiatric pathology found to be 
present.  If there are different 
psychiatric disorders than PTSD, the 
examiner should reconcile the 
diagnoses.  If a diagnosis of PTSD is 
appropriate, the examiner should 
specify what stressor-events are 
associated with the diagnosis.  

3.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and determine if service 
connection is warranted in this case.  If 
the claim remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  The RO should specifically 
request that the veteran clarify whether 
or not he desires to testify at a new 
Board hearing regarding his PTSD appeal, 
and appropriate action should be taken to 
arrange a hearing if the veteran so 
wishes.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


